
	
		I
		111th CONGRESS
		1st Session
		H. R. 4022
		IN THE HOUSE OF REPRESENTATIVES
		
			November 4, 2009
			Mr. Boyd introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To prohibit additional requirements for the control of
		  Vibrio vulnificus applicable to the post-harvest processing of
		  oysters.
	
	
		1.Short titleThis Act may be cited as the
			 Gulf Oyster Protection Act of
			 2009.
		2.Prohibition
			 against additional requirements applicable to post-harvest processing of
			 oystersNo Federal funds may
			 be used to establish or implement under the Federal Food, Drug, and Cosmetic
			 Act (21 U.S.C. 301 et seq.) or other authority any requirement for the control
			 of Vibrio vulnificus applicable to the post-harvest processing of oysters that
			 is in addition to Federal requirements applicable to such processing as of the
			 date of the enactment of this Act.
		
